              Case 2:20-cv-01825-DJA Document 13 Filed 01/28/21 Page 1 of 9




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4
   160 Spear Street, Suite 800
 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: marcelo.illarmo@ssa.gov
 7
   Attorneys for Defendant
 8
                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     CHERYL A. MOORE HOPKINS,                        )
11                                                   )
            Plaintiff,                               )
12                                                   ) Case No.: 2:20-cv-01825-DJA
                    v.                               )
13                                                   )
     ANDREW SAUL,                                    ) UNOPPOSED MOTION FOR EXTENSION
14   Commissioner of Social Security,                ) OF TIME (FIRST REQUEST)
                                                     )
15          Defendant.                               )
                                                     )
16

17
            Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and
18
     through his undersigned attorneys, hereby moves for an extension of time to March 29, 2021 to file
19
     Defendant’s Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.
20
            Defendant makes this request in good faith and for good cause, because the CAR, which
21
     must be filed with the Answer and is necessary to adjudicate the case, is not yet available. The
22
     public health emergency pandemic caused by COVID-19 has significantly impacted operations in
23
     the Social Security Administration’s Office of Appellate Operations (OAO) in Falls Church,
24
     Virginia, which is responsible for producing the CAR that must be filed with the Answer, per 42
25
     U.S.C. §§ 405(g) and (h). Prior to the COVID-19 pandemic, to safeguard Personally Identifiable
26
               Case 2:20-cv-01825-DJA Document 13
                                               12 Filed 01/28/21
                                                        01/27/21 Page 2 of 9
                                                                           5




 1 Information (PII), all hearing recordings, which are part of the administrative record, were

 2 downloaded onto compact discs and encrypted. OAO securely routed the encrypted discs to a

 3 private contractor through a daily pickup and delivery service at the Official Duty Station (ODS) in
   Falls Church, Virginia. The private contractor would transcribe the hearing recording and send the
 4
   paper copy of the hearing transcript back to OAO. OAO personnel would then scan the hearing
 5
   transcript into the electronic record or place the hearing transcript in the paper case file. Thereafter,
 6
   OAO personnel would assemble the administrative record in a prescribed order. After the advent of
 7
   COVID-19, the Agency has taken a number of concrete steps to transition its years-old in person
 8
   CAR preparation process to a fully virtual one.
 9
           OAO has been actively pursuing mitigation efforts to allow the remote preparation of
10
   administrative records to ensure a continuity of operations. For cases in which the private
11
   contractors were already in possession of hearing recordings for transcription, with the assistance of
12
   the Office of Acquisitions and Grants (OAG), OAO received approval to receive these transcripts
13 from the private contractors via secured email, e.g., using password protection and redacted Social

14 Security Numbers. In April 2020, OAO began receiving such hearing transcripts from private

15 contractors via secured email.

16          For cases in which OAO had not yet submitted recordings to the private contractors before
17 March 16, 2020, OAO has been pursuing all available options to obtain transcriptions for these

18 cases. In May 2020, OAO began encrypting hearing recordings and securely emailing them to the

19 contractors for transcription. Through the month of May, OAO and the contractors worked to

20 resolve technical issues that arose, particularly with large files.

21          As detailed in the attached declaration from Jebby Rasputnis, Executive Director of the
     OAO, the Commissioner has redesigned its business process to allow for virtual CAR production,
22
     including adopting new technology, retraining staff, modifying blanket purchase agreements with
23
     transcription services, and adding two more transcription vendors. In addition to the changes made
24
     by the Commissioner, the agency’s transcription vendors are also modifying their business
25
     operations to help provide virtual services. As a result, the agency was able to process 1,372 cases
26

27
                                                        2
 8
              Case 2:20-cv-01825-DJA Document 13
                                              12 Filed 01/28/21
                                                       01/27/21 Page 3 of 9
                                                                          5




 1 in September, 2,115 cases in October, and 1,709 cases in November. OAO must still navigate and

 2 overcome significant challenges: (1) a backlog of nearly 10,200 cases, (2) challenges in prioritizing

 3 older cases using the new process, and (3) the capacity of the contracted transcription services.

 4          OAO is trying to prioritize CAR preparation based on objective factors, such as filing date,

 5 and is working diligently to address the backlog of CARS. Out of fairness to all social security

 6 claimants, Defendant respectfully requests that the Court defer to OAO’s prioritization of cases for

 7 CAR preparation and maintain consistency in the length of extensions granted in social security
 8 cases, absent a showing of exceptional circumstances. Counsel for Defendant further states that the

 9 Office of General Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is

10 committed to filing Answers promptly upon receipt and review of the administrative records.

11          In addition, due to a scheduling error, undersigned counsel is seeking an extension past the

12 answer’s original due date. Undersigned counsel apologizes for the oversight. The oversight was

13 not intentional, nor was it done to unduly delay these proceedings. Undersigned counsel’s oversight

14 should not impact the production of the CAR, as undersigned counsel does not control the CAR

15 production.

16          Given the volume of pending cases, Defendant requests an extension in which to respond to

17 the Complaint until March 29, 2021. If Defendant is unable to produce the certified administrative

18 record necessary to file an Answer in accordance with this Order, Defendant shall request an

19 additional extension prior to the due date.

20          The undersigned affirms that opposing counsel does not object to the requested extension.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27
                                                      3
 8
             Case 2:20-cv-01825-DJA Document 13 Filed 01/28/21 Page 4 of 9




 1         WHEREFORE, the Defendant asks the Court to enlarge the time for filing the Electronic

 2 Certified Administrative Record and Answer to Plaintiff’s Complaint until March 29, 2021.

 3

 4         Dated: January 27, 2021

 5                                                     Respectfully submitted

 6                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
 7
                                                       /s/ Marcelo Illarmo
 8                                                     MARCELO ILLARMO
                                                       Special Assistant United States Attorney
 9

10
                                                       IT IS SO ORDERED:
11
                                                       _________________________________
12                                                     UNITED STATES MAGISTRATE JUDGE
13                                                              January 28, 2021
                                                       DATED:______________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   4
 8
              Case 2:20-cv-01825-DJA Document 13
                                              12 Filed 01/28/21
                                                       01/27/21 Page 5 of 9
                                                                          5




 1                                   CERTIFICATE OF SERVICE

 2         I, Marcelo Illarmo, certify that the following individual(s) were served with a copy of the

 3 foregoing document on the date, and via the method of service, identified below:

 4         CM/ECF:
 5
           Hal Taylor: haltaylorlawyer@gbis.com
 6
           Attorney for Plaintiff
 7
 8         Dated March 29, 2021
 9                                                       /s/ Marcelo Illarmo
                                                         MARCELO ILLARMO
10                                                       Special Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                     5
 8
        Case
         Case2:20-cv-01825-DJA
              2:20-cv-01825-DJA Document
                                 Document12-1
                                          13 Filed
                                              Filed01/28/21
                                                    01/27/21 Page
                                                              Page61ofof94




                             DECLARATION OF JEBBY RASPUTNIS
                             OFFICE OF APPELLATE OPERATIONS
                             SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March, the Social Security Administration restricted physical access to

       our buildings because of the COVID-19 pandemic. In order to protect the health and

       safety of our employees and our community, we have kept our employees on maximum

       telework, only authorizing limited in-office work since that time. The OAO’s office in

       Falls Church, Virginia – which is home to OAO’s Division of Civil Actions (DCA) – is

       included in this restriction. Prior to the pandemic, DCA staff worked out of the Falls

       Church office, with the support of three contracted transcription typing services, to

       complete CARs using a manual paper process.

       RECENT PROGRESS IN PRODUCING CARS

   3) After much work, we have redesigned our business processes to allow for a mostly

       virtual CAR preparation process. These new approaches required us to modify and test

       technology, retrain staff, and modify blanket purchasing agreements with the

       transcription typing services we rely on for transcripts of agency hearings. It has taken us

       some time and more than one try, but we now have a virtual process that has enabled us

       to ramp up our CAR production commensurate with the capacity of our transcription




Page 1 of 4
        Case
         Case2:20-cv-01825-DJA
              2:20-cv-01825-DJA Document
                                 Document12-1
                                          13 Filed
                                              Filed01/28/21
                                                    01/27/21 Page
                                                              Page72ofof94




       typing services. In September, we processed 1,372 cases; in October, we processed

       2,115; and, in November, we processed 1,709.

   4) The effects of the COVID-19 pandemic also resulted in staffing and processing problems

       for our transcript typing service contractors. These contractors are a necessary part of the

       CAR preparation process because the agency did not have staff to produce hearing

       transcripts. The agency is supporting its existing contractors in hiring new staff by

       expediting their suitability investigations and credentialing.

   5) We have historically only worked with three contracted transcript typing services, but in

       September 2020, we brought two additional contracts online. We are now working with

       five contracted transcription typing services and are augmenting those services by

       training in-house staff to complete transcriptions.

   6) We continuously assess staffing needs within our DCA branches. As part of our internal

       transcription augmentation effort, we have transferred approximately 50 staff members to

       the DCA branches, and we are hiring additional Civil Actions Assistants to process this

       workload.

       CURRENT CHALLENGES

   7) Backlog: The backlog of work that built up during the past seven months is daunting. At

       the end of November, we had more than 10,200 new court cases waiting to be processed.

       Although we are now producing CARs at our pre-pandemic levels, the number of new

       complaints in the district courts has increased. In fiscal 2019, district court complaints

       filed against the agency averaged 1,440 per month. In the last three months, we received

       more than 2,000 new court cases each month. We publish quarterly workload information

       at

Page 2 of 4
        Case
         Case2:20-cv-01825-DJA
              2:20-cv-01825-DJA Document
                                 Document12-1
                                          13 Filed
                                              Filed01/28/21
                                                    01/27/21 Page
                                                              Page83ofof94




       https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.ht

       ml.

   8) Prioritizing Cases Using the New Process: Due to our change to a new electronic

       processing system, our staff had difficulty separating the oldest cases from the newer

       cases when transmitting audio files to the contracted transcription typing services.

       Although we now have an organizational system to identify older cases for processing by

       our contract typing services, each contractor works at a different speed based on their

       individual staffing challenges. As our organization system continues to improve the

       processing order, we expect that disparities between case filing dates and CAR

       completion dates will decrease. We continue to focus our efforts on processing the most

       aged cases.

   9) Capacity of Contracted Transcription Typing Services: Despite our best efforts to assist,

       the pandemic has adversely impacted the contractors’ capacity to perform their

       transcription services. We have been working with the existing contractors to increase

       their capacity, and have effectuated two new contracts. However, our contractors have

       finite capacity to deliver hearing transcripts. The pandemic’s impact on the contractors’

       workforce remains outside of our control.

   10) Overall, the timeframe for delivering a CAR in any individual case has improved.

       Although we remain subject to some constraints, we continue to work on increasing

       productivity to the best of our ability. We ask for continued patience as we work to

       increase our production of CARs, and address rising court case filings.




Page 3 of 4
        Case
         Case2:20-cv-01825-DJA
              2:20-cv-01825-DJA Document
                                 Document12-1
                                          13 Filed
                                              Filed01/28/21
                                                    01/27/21 Page
                                                              Page94ofof94




   In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

   true and correct to the best of my knowledge and belief.



   Dated December 04, 2020                          /s/
                                                   ______________________________
                                                   Jebby Rasputnis




Page 4 of 4
